Title: Editorial Note on Promissory Notes, 1780
From: 
To: 


Now that Franklin was distributing printed promissory note forms to prisoners receiving assistance, we will no longer publish individual promissory notes as sample documents. Instead, in this and subsequent editorial notes, we will take notice of each person, the date on which he received a loan, and the sum.
Printed forms survive from thirteen escaped prisoners for the months covered by this volume. On March 11, Franklin gave three louis apiece to Benjamin Ashton and George Girdler. Two days later he gave six louis apiece to Nicholas Bartlett and Peter Duhard, both from Marblehead, Francis Robins, from Boston, and Capt. William White. The baron d’Arendt received 25 louis on May 18. On May 23, Franklin gave one louis to James Tille (or Tilee), and on May 27 (or possibly the 23rd) he gave two louis to Frank Foster of Portsmouth, Virginia. On June 8 the baron de Wulffen signed a note for 20 louis, and on June 25 William Hammond and Benjamin Hyland each received two louis.
Five men signed notes handwritten for them by L’Air de Lamotte. Jeremiah Peirce, of Rhode Island, received four louis on March 22. On April 3, Franklin gave David Gardner, of Boston, two louis. John McFarland, of Boston, and Redmond Conningham Henderson, of Philadelphia, received a joint sum of five louis on April 26. On May 4, Nathaniel Harrington received the same amount.
The Alphabetical List of Escaped Prisoners records sums given to two men whose promissory notes have not survived. On April 6 Franklin gave four louis to Benjamin Robert Chew. Elias Ellwell, on April 14, received a mere 12 l.t., half a louis.
